This is an appeal by the tenant-appellant from an order of eviction made by the County Court of Rensselaer County. The appeal is based upon the fact that the petition in the summary proceeding before the County Court failed to allege compliance with the Federal Rent Regulation for Housing (8 Federal Register 14663, as amd.). Proof however was submitted by the landlord at a hearing before the County Judge of substantial compliance with the regulation of the Office of Price Administration. The failure to plead in the petition compliance with such regulation we think was immaterial. Order affirmed, without costs. All concur.